Citation Nr: 0806686	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to June 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In her substantive appeal, received in May 2004, the veteran 
requested a hearing before a member of the Board.  By letter 
dated in May 2006, the RO informed the veteran of a hearing 
scheduled the following month.  That letter was sent to the 
veteran's address of record.  There is no indication that the 
letter was returned as undeliverable.  A remark on the cover 
sheet included in the claims file, and dated in August 2006, 
indicates that the veteran failed to attend the hearing.  

In March 2007, the RO received a statement from the veteran 
that indicates her awareness that the hearing scheduled in 
June 2006 had been cancelled as a "no show."  She requested 
that her hearing be rescheduled.  This statement also 
contains her notification of a change of address.  

In a January 2008 Post Remand Brief, the veteran's 
representative requested a hearing before a member of the 
Board, asserting that the original notification was sent to 
the incorrect address.  Contrary to this assertion, the Board 
finds that the RO properly notified the veteran of the 
hearing because the RO sent the May 2006 letter to the 
veteran's address of record.  

The first indication that the veteran's address had changed 
comes four months later (an envelope postmarked in September 
2006 returned to VA as undeliverable as addressed and unable 
to forward).  There is no indication that the May 2006 letter 
was not delivered to the veteran.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "there is a presumption of regularity which holds 
that government officials are presumed to have properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 307, 308-09 (1992) (quoting United States v. 
Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 
47 S. Ct. 1 (1926)).  In Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), the Court noted that VA is required only to 
mail notice to the latest address of record in order for the 
presumption of regularity to attach.  

Furthermore, clear from the record is that the veteran knew 
that she bore the responsibility of apprising VA of change in 
her address.  In June 2004, the veteran submitted a VA FORM 
20-572, REQUEST FOR CHANGE OF ADDRESS/CANCELLATION OF DIRECT 
DEPOSIT, listing her new address as that which the May 2006 
letter was sent.  Thus, the veteran understood the importance 
of keeping VA apprised of her current address.  

Because the RO sent the May notification letter to the 
veteran's then current address of record, and because there 
is no evidence of record that the letter was returned as not 
delivered or not deliverable, the Board finds that the RO 
properly notified the veteran of the hearing scheduled in 
June 2006.  No motion requesting a new hearing and stating a 
reason for why the veteran failed to attend the hearing has 
been filed with the Director Management and Administration 
(01E) of the Board of Veterans' Appeals.  Thus her request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  VA 
has discharged its duty to provide the veteran with an 
opportunity to be heard and thus will proceed to adjudicate 
this appeal.  


FINDING OF FACT

The veteran's alleged in-service stressor has not been 
verified


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.  § 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that she suffers from PTSD as the result 
of an alleged personal assault during service.  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2007).  

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  Here, the veteran 
does not allege that her PTSD resulted from combat with the 
enemy and the record is absent for any evidence that the 
veteran engaged in combat with the enemy.  Therefore, her lay 
testimony cannot, by itself, establish the occurrence of the 
alleged stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).  

If PTSD is based on personal assault, as alleged in this 
case, evidence from sources other than the veteran's records 
may corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
advised that the portions of the VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14c, provided "guidance 
on the types of evidence that may serve as 'credible 
supporting evidence' for establishing service connection of 
PTSD which allegedly was precipitated by a personal assault 
during military service."

Manual M21-1 lists evidence that might indicate occurrence of 
such a stressor, including lay statements describing episodes 
of depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations, 
and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton, 12 Vet. App. at 282.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. § 3.304(f).  

That specialized notice was provided to the veteran by a 
letter dated in February 2007 which included an enclosure 
referenced as "PTSD: Personal Assault."  In that letter, 
the RO asked the veteran to identify sources in addition to 
her records, including names of persons with which she may 
have discussed the alleged assault and police reports or 
medical treatment records regarding the alleged assaults.  

No report of the alleged rape is found in service medical 
records, service personnel records, or any other records 
created contemporaneous to the veteran's service, providing 
limited evidence against this claim.  There are no requests 
for transfer, no contemporaneously reported psychiatric 
symptoms or substance abuse, no evidence of deterioration in 
work performance, and no evidence of social, economic, or 
other behavioral changes.  In short, the record is absent for 
any direct or indirect evidence created contemporaneous to 
the alleged personal assault.  

The earliest mention of an inservice personal assault is 
found in April 1995 VA outpatient notes in which she reported 
suffering sexual trauma as a child, from ages 9 through 14, 
and again while in service.  

The most detailed description of the alleged assault is found 
in a document entitled "Narrative Writing Task" dated in 
February 2000 and written by the veteran as part of VA 
treatment.  This states, in pertinent part  

The experience that is the most traumatic 
to me is the one that happened to me in 
Iwakuni, Japan - I got lost during a 
return night of drinking out in town and 
ended up at the golf course.  The images 
of that night still aren't; that clear to 
me - I see black image with his hand over 
my mouth.  I hear words like stop it and 
leave me alone - the attacker's face 
isn't very clear though I think I know 
who he was.  I woke up on the grass all 
wet with my clothes all torn - I went 
back to the barracks took a shower and 
threw my clothes away.  This occurred at 
1 am in the morning ... about a month [and] 
half after my attack I found out I was 
pregnant and ended having an abortion out 
in town

Of record is a Report of Contact indicating telephone contact 
with the veteran in July 2001.  This Report of Contact 
indicates that the veteran claimed she was raped while 
stationed in Japan in March 1984, did not report the rape, 
but did report to sick bay and told them she was depressed.  
She indicated that she did not know who raped her.  This 
Report of Contact also contains the following "[a] second 
sexual assault happened n August 1994 by a man named [J.R.] 
in Detachment C.  She did not report the incident.  She told 
a friend of the assaults in Japan and will try to get a 
statement from her."  

Of record is a letter signed by "A.P." dated on the same 
date as the July 2001 Report of Contact and received by the 
RO 17 days later.  The complete text of the letter (with the 
veteran's name and social security number redacted) is as 
follows:  "I am writing in regards to [the veteran] SSN: 
[veteran's social security number].  I was stationed in 
Iwakuni Japan from 1984 to 1985.  During that time I was 
informed by [the veteran] of the attack on her that occurred 
in March of 1984."  

Another Report of Contact, dated in December 2001, documents 
a telephone contact between VA and the veteran and indicates 
that the veteran denied alleging an assault occurring in 
August 1994.  

VA Day Treatment Program notes from February and March 2001 
contain the veteran's reported history of childhood sexual 
abuse by her father, physical abuse by both of her parents, 
sexual abuse of her younger sister by her father, and being 
raped in the military.  A VA psychiatric consult report, from 
August 2000, also contains her report of parental sexual 
abuse.  Significantly, that note states that "[v]et reported 
that she may have been sexually assaulted one time in the 
service while intoxicated and as a result she rarely drinks 
now."  

In her substantive appeal, received by VA in May 2004, the 
veteran stated 

I didn't report my attack because I had 
been drinking and my company had a strict 
policy toward drinking Marines going in 
for help.  I told my company gunnery Sgt. 
about my attack.  Gysgt. [name omitted] 
helped me out and took me out in town for 
an abortion.  The time frame for this is 
1984.

VA mental health care professionals have diagnosed the 
veteran as suffering from PTSD.  In June 2007, she underwent 
a VA psychiatric examination.  During that examination she 
provided another account of her alleged personal assault 
during service, multiple suicide attempts, one prior to 
service and the others since service, and sexual abuse as a 
child between ages 9 and 14, by her father.  As to the 
account of her alleged attack during service, the examiner 
recounted:  

She describes the rape incident as going 
with three or four girlfriends into a 
bar, on their night off, being invited to 
dance by a man that she refused, he 
grabbed her and pushed her against the 
wall where a nail injured her skin, so 
she still has a scar on her left upper 
arm which she shows at this time.  Later 
one (sic) she ended up walking alone, as 
someone else called away the girlfriend.  
She, by that time was quite intoxicated 
and was grabbed, possibly hit over the 
head; she remembers the smell of liquor 
on the man's breath and how he held a 
hand over her mouth.  Three weeks later, 
she realized she was pregnant and 
arranged for an abortion in a sleazy 
outfit in Japan.  She stated that in 
those days, anything to do with any 
alcohol abuse, was treated harshly with 
the military service, with some kind of 
punishment, that was why she did not 
report this to sick bay or to anybody 
else as far as military authorities.  

After mental status examination, the examiner diagnosed the 
veteran with PTSD and opined that it was more likely than not 
that her sexual trauma during service caused her PTSD.  He 
explained his reasoning, in part, as "[t]he veteran gives a 
convincing history as to why she did not report the military 
sexual trauma to the appropriate authorities at that time, 
and if her description of the military sexual trauma is true 
- and I have no reason to disbelieve it - then the majority 
of women in this situation would develop some post traumatic 
stress disorder symptoms, even without any previous 
vulnerability."  

This examination report does not provide verification of the 
alleged inservice stressor.  In making this determination, 
the Board has considered the Court's language in Patton v. 
West and YR v, Brown, regarding the probative value of 
medical nexus statements in PTSD claims based upon personal 
assault.  

This is a very difficult decision.  Generally, the occurrence 
of an inservice stressor cannot be corroborated solely on the 
basis of an after-the-fact medical nexus opinion.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Patton, the Court 
stated that, given the special evidentiary development 
procedures for PTSD claims based on personal assault, this 
categorical statement was not operative.  Patton v. West, 12 
Vet. App. 272, 280 (1999).  The Court explained that these 
special evidentiary development issues included the 
interpretation of behavior changes by a clinician.  Id. 

In Patton, service medical records contemporaneous to the 
alleged personal assault showed that the veteran had reported 
for medical treatment for an acute anxiety reaction and that 
other soldiers in the barracks reported that the veteran had 
suffered some sort of attack the night he sought medical 
treatment.  Id. at 274.  That case also contained evidence 
from shortly after service that something had happened to the 
veteran during service.  Id. at 275.  Hence there was 
evidence of acute psychiatric symptoms at the time of the 
assault, along with other fairly contemporaneous reports of 
some "event" during service.  Id.  In this case, there is 
significant evidence of problems well before service. 

The Court went on to discuss the facts of YR v. West in 
explaining the role of after the fact medical evidence.  Id. 
at 280.  In YR, the veteran submitted statements from her 
sister that that veteran had contemporaneous to an inservice 
assault reported to her the occurrence of the assault and 
bore contemporaneously witnessed physical evidence of 
assault, i.e. a bruised and battered face.  YR v. West 11 
Vet. App. 393, 398-99 (1998).  A social worker placed that 
veteran under hypnosis and the social worker provided an 
opinion that the results of the hypnosis left no doubt that 
the assault had occurred.  The Court stated that this 
hypnosis evidence could not be categorically rejected but 
rather that the Board must consider such evidence, along with 
other evidence of record, and determine its weight and 
credibility in the process of weighing the evidence favorable 
and unfavorable to the claim.  Id.  The Board recognizes that 
duty and has evaluated all evidence of record.  

Thus, in both YR and Patton there was inservice evidence 
giving rise to the need for interpretation by a medical 
professional.  It follows that, given the presence of 
inservice evidence of psychiatric symptoms and or reports of 
the alleged assaults, medical nexus evidence took on 
probative value not present in non personal assault PTSD 
claims.  Indeed, 38 C.F.R. §3.304(f) states in the context of 
PTSD claims based on personal assault that VA may submit any 
evidence it receives to an appropriate mental health 
profession for an opinion as to whether such evidence 
indicates that a personal assault occurred.  

Significantly, the Court in Patton quoted Manual M21-1, 
stating "[b]ehavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor."  Patton 12 Vet. App. at 280 (emphasis added).  It 
is medical nexus opinion interpretation of such 
contemporaneous behavior changes that the Court remarked 
would preclude application of the general rule found in 
Moreau.  Furthermore, the examples provided in 38 C.F.R. § 
3.304(f) of indicators of personal assault point to behaviors 
and events at or near the time of occurrence of an assault.  

In this case, mental health professionals, including the June 
2007 VA examiner, had no such evidence before them to 
interpret, and there is no such evidence to submit to mental 
health professionals for interpretation.  These opinions were 
not based on review of any evidence created at the time of 
the alleged event, or shortly afterwards, such as behavioral 
changes during service, requests for transfers documented at 
the time of service, or any other objective evidence.  
Indeed, there is no such evidence associated with the claims 
file.  The only relevant evidence for review even by the June 
2007 examiner who had access to the claims file, were the 
veteran's statements and the recent letter from A.P. as to 
what she claims to remember from 17 years ago.  

As stated by the examiner, he determined that the veteran has 
PTSD as result of a personal assault during service based on 
his belief as to her credibility regarding the occurrence of 
the alleged assault.  That the examiner or other mental 
health professionals believed the veteran is insufficient to 
find that his nexus opinion verifies the occurrence of the 
inservice stressor in this case.  Expertise in psychiatry, 
psychology, social work, or sexual trauma is not expertise in 
determining the credibility of an historical account based 
simply on the report of an alleged victim of personal 
assault.  

Here, because the veteran's claim is not based on a combat 
stressor, her own statements cannot provide the necessary 
verification that the alleged inservice stressor occurred.  
As just explained, that verification cannot come solely from 
the after-the-fact opinions of medical professionals where 
those opinions derive only from the veteran's statements.  
Hence verification of the occurrence of the inservice 
stressor essentially rests on the letter received in August 
2001 from A.P. 

The duty to determine the weight and credibility of evidence, 
including the letter signed by A.P. and the veteran's 
statements, whenever made, lies with the Board.  As in all 
claims for service connection, it is the Board's duty to 
assign probative value to the evidence and then to weigh the 
evidence favorable to the veteran's claim against the 
evidence unfavorable to the veteran's claim.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  

For the following reasons, the Board finds the veteran not 
credible and the Board assigns little probative value to the 
letter signed by A.P. letter.  In short, the Board finds that 
the preponderance of the evidence is against a finding that 
the alleged inservice stressor has been verified.  

The veteran has stated that she contemporaneously told two 
people of the alleged personal assault, her friend and her 
company gunnery sergeant.  As she described this second 
person as her gunnery sergeant, it is reasonable to conclude 
that this individual had official military duties with regard 
to the veteran.  

This account contradicts her report to the June 2007 
examiner, to whom she stated that she did not report the rape 
to military authorities.  Indeed, she completely left out the 
report to her gunnery sergeant.  This contradiction impacts 
negatively on the veteran's credibility.  

More damaging to the veteran's credibility is that her 
account, from her statements taken together, is that she 
reported the rape to her gunnery sergeant who then aided her 
in obtaining an abortion through a less than medically 
professional or upstanding source, or as the June 2007 
examiner recounted, "a sleazy outfit."  In this regard, the 
language used by a physician in a December 2000 recounting of 
the veteran's report of the alleged personal assault is 
telling.  

In a December 2000 VA psychiatric note, a VA staff physician 
stated that the veteran "informs me that while on active 
duty she was further sexually abused and ipregnated (sic) and 
induced to undergo an abortion."  Thus, to accept the 
veteran's account, the Board would have to accept that her 
superior noncommissioned officer not only did not report the 
rape, but actually influenced her to obtain an abortion in a 
nonmedically professional setting.  

While this is conceivable, although unlikely, that a fellow 
member of the military would simply do nothing when 
confronted with a report of a rape, it is very unclear why a 
fellow member of the military, with duties involving the 
victim of a rape, not only would fail to report the crime but 
would go as far as to induce the victim to obtain an 
abortion, and that, at a less than professional facility.  

Although the veteran asserts that she obtained an abortion 
after the rape, the details of the abortion, as communicated 
to the June 2007 examiner as a sleazy outfit, neatly explains 
why there would be no record of the abortion, and hence 
closes off that avenue for obtaining contemporaneously 
recorded evidence to verify the occurrence of the stressor.  

Beyond the above, also detracting from the veteran's 
credibility are the circumstances under which she offered 
physical evidence of the assault and the type of evidence 
offered.  She described for the first time at the June 2007 
examination a scar on her arm from a nail wound the night of 
the attack and showed this scar to the examiner, thus 
ostensibly offering physical corroboration of the events of 
that evening.  The Board does not doubt that the veteran has 
a scar on her arm.  However, that is not corroborative 
evidence of a personal assault during service as the presence 
of a scar says nothing as to the original injury.  

As she never mentioned this injury or scar before, and as 
there is no report of an injury to her arm in the service 
medical records, the report coming when and how it did, 
strongly hints at a manufacture of facts to bolster the 
chances of a favorable outcome from the examination.  Had the 
injury to her arm occurred as she described and been 
significant enough to leave a scar still present 17 years 
later, it is likely that a report to sick bay would have 
followed as such and could be made without revealing the 
details of her night of drinking.  

Even more likely is that there would have been some report of 
the scar, or of the incident, given the detailed nature of 
her service medical records.  While the service medical 
records do indicate that the veteran had a scar on her right 
arm/shoulder surely this cannot support her account, given 
that report is found on a July 1982 enlistment report of 
medical examination, over a year prior to the alleged date of 
the personal assault.  Of note, this report is annotated as 
the veteran having a 3 inch scar on the right axilla; the 
report also has arrows pointing to a drawing of the human 
body at the right thigh, left arm and right rear arm.  

The circumstances and timing of the mention of her scar and 
the characterization of her alleged abortion in a manner that 
appears to offer some corroboration of the assault, but 
conveniently closes off any means of actually obtaining any 
supporting documentation, hint at an attempt to manufacture 
physical evidence to provide verification of the alleged 
inservice stressor and further reduces the credibility of the 
veteran's account.  

Additional negative evidence in this regard is found in the 
July 2001 Report of Contact, stating the veteran's assertion 
that while she did not report the assault, she did report to 
sick bay following the assault, and told medical personnel 
that she was depressed.  Contrary to that assertion, service 
medical records are absent for such reported symptoms of 
depression.  The Board finds this absence of a report in the 
service medical records to be more probative than the 
veteran's recent reported history, and thus finds that the 
veteran did not make such a report or seek treatment for 
depression at any time during service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  

Further, that same Report of Contact indicates that the 
veteran identified two sexual assaults and even identified 
the alleged second attacker by name and unit to which he was 
attached.  That the date listed in the report of contact is 
1994 instead of 1984, the Board does not find meaningful 
given the context, a telephone conversation, as the listener 
could have misunderstood 1994 for 1984 or the veteran may 
simply have inadvertently misstated the date.  However, the 
details, that is, the name of the alleged second attacker and 
his duty location, are not the types of inadvertent slips 
that a speaker or listener would make.  That the veteran 
later stated that she never made such a report is yet another 
contradiction and more negative evidence.  

The report of contact has indices of reliability as it 
recorded the veteran's statement that she would seek out a 
friend to whom she alleged she told of the incident, and, 
dated the same date as the report of contact, is the letter 
from A.P., mirroring the veteran's statement.  

Based on all of the above, the preponderance of the evidence 
shows that the veteran is not credible when it comes to her 
many years after the fact reports of the alleged inservice 
personal assault.  Because the letter from A.P. was written 
at the behest of the veteran many years after the alleged 
occurrence of the claimed stressor, the veteran's credibility 
is a factor in determining the probative value of that 
letter.  However, that is not the only factor that lessens 
the probative value of that letter.  

First, the letter is not contemporaneous to service, but 
rather comes some seventeen years after the alleged events.  
Secondly, the letter contains no detail but consists of 
merely a single sentence statement that the veteran told the 
A.P. of the attack.  Furthermore, this recent statement of a 
fellow member of the service, of an event the veteran 
allegedly told her of 17 years earlier is on the low end of a 
reliability scale.  While such a statement could support a 
grant of service connection for PTSD based on personal 
assault, the statement is, by its nature, without the indices 
of reliability inherent in reports made to law enforcement 
officials, hospitals, rape crisis centers, and the like.  
Third, even if the veteran did contemporaneously tell A.P. of 
the alleged personal assault, the veteran herself has 
repeatedly described the event in terms indicating that she 
was never sure that it occurred.  

The Board is aware that reports of personal assault made to 
hospitals, rape crisis centers, law enforcement officials, or 
for that matter, military medical personnel, in the absence 
of any other identification, fact witness, or physical 
evidence, necessarily always rests on the statements of the 
victim.  However, the latter reports will be documented at or 
near the time of the report of a victim of personal assault.  
Even letters written to, or from, such a victim (for example, 
to family members or friends), will have some indication of 
contemporanity to the alleged event, whether a date on the 
letter or a postmark on an envelope.  Such contemporaneously 
recorded evidence is not subject to the eroding effects of 
time on one's memory.  

In contrast, the letter from A.P. lacks such indices of 
reliability.  Coming 17 years after the alleged event, the 
letter is subject to the eroding effects of time on A.P.'s 
memory.  Also, given that 17 year delay and given the date of 
the letter, the same day the veteran said she was going to 
contact a friend to write a letter, raises the issue as to 
when the veteran actually told A.P. of the alleged stressor.  
Finally, even if the veteran did, in 1984 or 1985, tell A.P. 
of the alleged assault, there are strong indicators that the 
veteran's account at that time was no more credible than it 
is now.  

Factors going to demonstrate that even if the veteran in 1984 
or 1985 told A.P. about the alleged assault the account was 
not then credible are the brevity of A.P.'s letter, 
completely absent of any detail; the fact that it is doubtful 
that a fellow soldier who believed a comrade had been raped 
would not report so serious a crime to law enforcement; and 
very significantly, the veteran's state of mind at the time 
of the alleged assault, as reported by the veteran.  

The veteran's state of mind, as communicated by the veteran, 
explain why, even if she did in 1984 or 1985 tell A.P. of the 
alleged assault, A.P. did not report it.  The veteran has 
repeatedly reported that was quite intoxicated when the 
alleged event occurred, and indeed lost consciousness as she 
stated that she "woke up on the grass."  That she has never 
actually remembered the event is also shown by her report 
that she "may have been hit on the head," that she thought 
she knew her attacker, and her characterization that the 
images of that night were still not clear to her.  Her 
statements are never very clear.  

This considerable doubt as to whether this event occurred is 
also evident from the choice of words used in a report of 
psychiatric consultation from August 2000, that the veteran 
reported that she may have been sexually assaulted one time 
in the service while intoxicated, and thus no longer drinks.  

This language reflects the veteran's own clouded view of this 
alleged event, as presented to that listener.  Given these 
factors, A.P.'s letter is of little probative value.  

The Board is not saying that statute, regulation, case law, 
or VA practice requires evidence of contemporanity of such a 
report of an inservice stressor, or that, given a different 
mix of facts than found in this case, a non-contemporaneously 
created letter from a fellow soldier or friend could not 
verify the occurrence of a physical assault stressor.  
Rather, taken with the rest of the evidence in this case, 
A.P.'s letter is of slight probative value.  

The favorable evidence provided by A.P.'s letter is 
outweighed by the totality of the unfavorable evidence of 
record, as explained above.  Thus, the Board finds that 
occurrence of the veteran's alleged inservice stressor has 
not been verified.  

The difficulty surrounding this decision is clear to the 
undersigned, particularly in light of the veteran's severe 
childhood trauma.  The Board, unfortunately, must find that 
the preponderance of evidence of record is against a finding 
of verification of the occurrence of the alleged inservice 
personal assault.  Therefore, any diagnosis of current PTSD 
is not shown to be the result of the veteran's active 
service.  As such, the claim for entitlement to service 
connection for PTSD must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in February 2001, and March 2007 that 
fully addressed all four notice elements.  Two letters were 
sent to the veteran in February 2001, prior to the initial 
AOJ decision in this matter.  One of these informed the 
veteran of what evidence was required to substantiate claims 
for service connection in general and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in her 
possession to the AOJ.  The other February 2001 letter 
included a PTSD questionnaire but it was unclear as to 
whether the veteran was told of the broadened evidentiary 
standard for substantiating a claim for PTSD based on 
inservice personal assault.  As explained below, that 
specific information was provided to the veteran in the March 
2007 letter.  

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the letter 
sent to the veteran in March 2007 that fully addressed all 
four notice elements.  The letter included a personal assault 
PTSD questionnaire and told the veteran what evidence was 
required to substantiate the claim, including providing her 
with examples of evidence specific to claims for PTSD based 
on personal assault.  She was again told of her and VA's 
respective duties for obtaining evidence and asked to submit 
evidence and/or information in her possession to the AOJ.  
This letter also informed her as to how VA assigns effective 
dates and disability ratings.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in August 2007, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The veteran was 
afforded a VA examination in June 2007.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


